Citation Nr: 1213680	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the rating reduction for 70 percent to 60 percent for a bilateral hearing loss disability was proper. 

2. Entitlement to a rating higher than 70 percent for a bilateral hearing loss disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

In accordance with 38 C.F.R. § 20.900, the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from March 1948 to April 1950 and from April 1957 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal arises from the Veteran filing a claim for increase for his bilateral hearing loss and a claim for total disability rating for compensation based on individual unemployability.  In a rating decision in August 2010, the RO proposed to reduce the rating for the bilateral hearing loss disability and denied the claim for total disability rating for compensation based on individual unemployability.  The Veteran did not perfect an appeal on the denial of the claim for a total disability rating for compensation based on individual unemployability.  


FINDINGS OF FACT

1.  By rating decision in September 2006, the RO granted a 70 percent rating for a bilateral hearing loss disability, effective July 2006; that decision was based upon a VA examination in July 2006.

2.  By rating decision in March 2007, the RO continued the 70 percent rating for a bilateral hearing loss disability.

3.  On VA examination in July 2010, the hearing loss disability was manifested by level XI auditory acuity in the right ear and level VI auditory acuity in the left ear.

4.  Following the VA examination in July 2010 in a rating decision in November 2010, the RO proposed to reduce the 70 percent rating for a bilateral hearing loss disability; by a letter dated in December 2010, the RO notified the Veteran of the proposal to reduce the 70 percent rating, and enclosed the November 2010 rating decision discussing the medical evidence reflecting improvement in the bilateral hearing loss disability.

5.  By a rating decision dated in February 2011, the RO implemented a reduction of the bilateral hearing loss disability rating from 70 percent to 50 percent, effective May 1, 2011; notice of the reduction was mailed to the Veteran in February 2011.  

6.  On VA examination in May 2011, the hearing loss disability was manifested by level XI auditory acuity in the right ear and level VII auditory acuity in the left ear.

7.  In the statement of the case and a rating decision in June 2011, the RO partially restored the bilateral hearing loss disability rating from 50 percent to 60 percent, effective May 1, 2011.

8.  An actual sustained or material improvement of the hearing loss disability in the Veteran's ability to function under the ordinary conditions of life and work is not demonstrated.


CONCLUSIONS OF LAW

1.  The 70 percent rating for a bilateral hearing loss disability is restored from the date of the reduction, that is, May 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).



2.  The schedular criteria for a rating higher than 70 percent for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Restoration of 70 Percent Rating for a Bilateral Hearing Loss

On a reduction of a rating, the reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  For this reason, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e). 

Here, the RO provided the required notification of a proposed reduction in a rating decision promulgated in November 2010.  The Veteran was afforded the opportunity to have a hearing but did not request a hearing within 30 days.  The Veteran was given 60 days to present additional argument and evidence.  



A rating reduction from 70 percent to 50 percent was effectuated by a rating decision in February 2011, with an effective date of May 2011, more than 60 days after the last day of the month of the rating decision.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were met.

In a rating decision dated in June 2011, the RO partially restored the Veteran's prior rating, changing the reduction from 50 percent to 60 percent but effective the same date, that is, May 1, 2011.  

Claim for a Rating Higher Than 70 Percent for a Bilateral hearing Loss Disability

Duty to Notify

As to the Veteran's claim for a rating higher than 70 percent, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  




Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letters, dated in June 2010 and in July 2010.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded VA examinations in July 2010 and in May 2011.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran testified that he thought the last examination was inadequate.  The e Board finds the examination is sufficient to analyze whether the disability should be rated higher.  After his hearing, the Veteran requested a new VA examination.  Reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  As there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e). 

The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 70 to 60 percent for bilateral hearing loss were properly carried out by the RO. 

In December 2010, the RO notified the Veteran of a proposed rating reduction and sent him a copy of the November 2010 rating decision, wherein the proposed reduction to 50 percent was made.  The RO also instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  Finally, he was advised that he had thirty days to request a predetermination hearing before the RO.  The Veteran did not request a predetermination hearing and he did not submit any additional evidence.

The RO took final action to reduce the disability rating in a February 18, 2010 rating decision, in which the rating was reduced from 70 percent to 50 percent, effective May 1. 2011.  



The RO notified the Veteran of the decision by letter in February 2011.  The RO properly adhered to the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 70 to 50 percent for the bilateral hearing disability. The Veteran does not contend otherwise.  In a May 2011 rating decision, the RO partially restored the Veteran's bilateral hearing loss disability by assigning a 60 percent rating instead of a 50 percent rating effective May 1, 2011. 

Substantive Analysis

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is upon VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Specific requirements for reducing a rating are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  The requirements of § 3.344(a) and (b), apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  

The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  Since the 70 percent rating was in effective from July 5, 2006, and reduced to 50 percent (and later set at 60 percent), effective May 1, 2011, the 70 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. § 3.344 (c).  



Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this case. 

In Brown v. Brown, 5 Vet. App., 413, 420-421 (1993), however, the Court held even if the rating was in effect for less than 5 years, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Court noted that general VA regulations apply to all rating reduction cases regardless of the length of time a rating has been effect.  See 38 C.F.R. § 4.1, 4.2, 4.10, and 4.13.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has been service connected for a bilateral haring loss disability since August 1987.  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).  

The "puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).


Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

At least since 2000, the Veteran's right ear has been considered nonfunctioning, that is, the puretone thresholds at any tested frequency, including the four frequencies required for rating of 1000, 2000, 3000, and 4000 Hertz, have been recorded at greater than 105 decibels.  Furthermore, the Board also notes that left ear has also shown an exceptional pattern of hearing impairment as the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  Therefore, for purposes of this appeal by this Veteran, Table VIa will be used in all instances.

Fact 

On VA examination in July 2006, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 105+ at all the frequencies; and in the LEFT ear, 75, 85, 85, and 90, respectively.  The puretone threshold average was 105+ in the right ear and 84 in the left ear.  Speech discrimination could not be tested in the right ear and 80 percent in the left ear. 

Applying the average puretone results in TABLE VIa, the findings yield a numeric designation of XI for the right ear for an average 105 or greater.  For the left ear, the average 84 puretone decibel loss is at the end of the range of 84 and 90 average puretone decibel, which yields a numeric designation of VIII. 





Entering the resulting numeric designations of XI for the right ear and VIII for the left ear to TABLE VII yielded a 70 percent disability rating under Diagnostic Code 6100. 

The diagnosis was mixed profound hearing loss in the right ear and severe to profound hearing loss in the left.  There was no treatment which might cause an improvement.  

Based on this examination, the RO in September 2006 awarded a 70 percent rating for the Veteran's bilateral hearing loss disability.

On VA examination in March 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 105+ in all frequencies; and in the LEFT ear, 80, 80, 80, and 90, respectively.  The puretone threshold average was 105+ in the right ear and 83 in the left ear.  Speech discrimination could not be tested in the right ear and 80 percent in the left ear. 

Applying the average puretone results in TABLE VIa, the findings yield a numeric designation of XI for the right ear for an average 105 or greater.  For the left ear, the average 83 puretone decibel loss is at the end of the range of is in the range between 77 and 83 average puretone decibel, which yielded a numeric designation of VII. 

Entering the resulting numeric designations of XI for the right ear and VIII for the left ear to TABLE VII yields a 60 percent disability rating under Diagnostic Code 6100. 

The diagnosis was mixed profound hearing loss in the right ear and severe to profound hearing loss in the left.  There was no treatment which might cause an improvement.  The examiner also noted that the Veteran would not be prevented from any work restrictions other than having optimal amplification for the left ear and an environment where background noise was restricted.



In a rating decision dated in April 2007, the RO continued the 70 percent rating determining that even though the March 2007 test results yielded a 60 percent under the schedular criteria of Diagnostic Code 6100, there was insufficient evidence to establish that the Veteran had sustained improvement in his bilateral hearing loss disability.

On VA examination in July 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 105+ in all frequencies; and in the LEFT ear, 65, 75, 75, and 75, respectively.  The puretone threshold average was 105+ in the right ear and 73 in the left ear.  Speech discrimination could not be tested in the right ear and 100 percent in the left ear. 

Applying the average puretone results in TABLE VIa, the findings yield a numeric designation of XI for the right ear for an average 105 or greater.  For the left ear, the average 73 puretone decibel loss in the range between 70 and 76 average puretone decibels, this yields a numeric designation of VI. 

Entering the resulting numeric designations of XI for the right ear and VI for the left ear to TABLE VII yields a 50 percent disability rating under Diagnostic Code 6100. 

The diagnosis was profound hearing loss in the right ear and severe to profound hearing loss in the left ear.  There was no treatment which might cause an improvement.  The examiner noted that his hearing loss had significant effects on occupational activities.  The examiner also stated he did quite well on word recognition testing and does "remarkably well hearing and understanding conversations" with a hearing aid in his left ear.  The Veteran would have difficulty performing in many occupations, especially those that require hearing and frequent communications.  There are jobs, however, where a great deal of communication is required.  Thus, there could be occupations he could perform, but his choices of occupations were limited.  



Based upon the foregoing VA examination, the RO in November 2010 proposed reducing the rating for the Veteran's bilateral hearing loss disability from 70 percent to 50 percent.  After giving the Veteran procedural notice under 38 C.F.R. § 3.105 (e), the RO took final action to reduce the disability rating in a February 18, 2010 rating decision, in which the rating was reduced from 70 percent to 50 percent, effective May 1. 2011.  In a May 2011 rating decision, the RO partially restored the Veteran's bilateral hearing loss disability by assigning a 60 percent rating instead of a 50 percent rating effective May 1, 2011.  Stated another way, the ultimate effect of the ROs actions reduced the rating of the Veteran's bilateral hearing loss rating from 70 percent to 60 percent effective May 1, 2011.

On VA examination in May 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz  in the RIGHT ear were 105+ in all frequencies; and in the LEFT ear, 75, 80, 80, and 85, respectively.  The puretone threshold average was 105+ in the right ear and 80 in the left ear.  Speech discrimination could not be tested in the right ear and 96 percent in the left ear. 

Applying the average puretone results in TABLE VIa, the findings yield a numeric designation of XI for the right ear for an average 105 or greater.  For the left ear, the average 80 puretone decibel loss is in the range between 77 and 83 average puretone decibel, which yields a numeric designation of VII. 

Entering the resulting numeric designations of XI for the right ear and VII for the left ear to TABLE VII yields a 60 percent disability rating under Diagnostic Code 6100. 

The diagnosis was mixed profound hearing loss in the right ear and severe to profound hearing loss in the left.  There was no treatment which might cause an improvement.  The disability had significant effects upon occupational activities, but not his usual daily activities.  



In December 2011, the Veteran testified that he cannot hear others unless the left ear hearing aid amplification is turned up and he also has to face the talker and read lips.

Analysis- Restoration of 70 Percent Rating for a Bilateral Hearing Loss

The foregoing evidence establishes that in testing in July 2010 and in May 2011, the severity of the Veteran's hearing loss disability did not meet the schedular criteria for a 70 percent rating.  The VA examinations in July 2010 and in May 2011 were as full and complete as the July 2006 examination that resulted in the 70 percent rating.  

Nevertheless, as the Court instructed in Brown, not only must VA prove an improvement in the Veteran's disability has occurred, VA must also show that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Based on the foregoing medical evidence, the Board finds that the Veteran's hearing loss has not improved his ability to function under the ordinary conditions of life and work since the Veteran was awarded a 70 percent rating.  The Veteran's description of the hearing loss in his life and in severity does not show material improvement.  

In July 2006, the Veteran needed a hearing aid for his left ear which was less effective than it was in the past.  In March 2007, the examiner noted the Veteran needed optimal amplification for the left ear, and a restricted environment for any occupational endeavor.  The Veteran reported that even with hearing aids, he had trouble deciphering words and needed to directly face the person talking.  

Since that time, the VA examiner in July 2010 noted that the Veteran would be limited to occupations that did not require much oral communication.  The Veteran has testified that in order to understand anyone, he needed to increase the amplification in his hearing aid and he had to face the person talking and try to read lips.  Essentially, this was the same disability picture of the Veteran when he was awarded the 70 percent rating.


As the Veteran's disability picture does not reflect material improvement under the ordinary conditions of life, the rating reduction from 70 percent to 60 percent was improper.  The Board therefore restores the 70 percent disability rating for bilateral hearing loss under Diagnostic Code 6100 from the date of the rating reduction.

Analysis- Claim for a Rating Higher Than 70 Percent for a Bilateral Hearing Loss Disability

The Veteran also contends that he should receive a rating higher than 70 percent for his bilateral hearing loss disability.  The evidence establishes that the Veteran has not met the criteria for a rating higher than 70 percent under the schedular criteria for Diagnostic Code 6100.  While the Board had to compare his overall disability picture of July 2006 to the one that existed in May 2011 to determine whether a reduction of the rating was in order, 38 C.F.R. §§ 4.2, 4.13; Brown, 5 Vet. App., at 420-421, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

It is also true that the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As the assigned 70 percent evaluation reflects the actual degree of impairment shown since the date of filing of the claim for the Veteran's bilateral hearing loss, there is no basis for staged ratings for this claim. 

For the foregoing reasons, the preponderance of the evidence is against schedular rating higher than 70 percent for a bilateral hearing loss disability and the benefit- of- the doubt standard does not apply. 38 C.F.R. § 5107(b).






Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

      (The Order follows on the next page.). 









ORDER

The 70 percent rating for a bilateral hearing loss disability is restored, effective May 1, 2011, and the appeal is granted.

A schedular rating higher than 70 percent after for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


